Case 1:18-cv-02611-MSK-STV Document 115 Filed 02/21/20 USDC Colorado Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO
                             SENIOR JUDGE MARCIA S. KRIEGER

   Civil Action No. 18-cv-02611-MSK-STV

   MATTHEW COOPER, and
   MARY COOPER, as guardians and next friend of C.C., a minor,

          Plaintiffs,

   v.

   INSTANT BRANDS, INC.,
   GUANGDONG MIDEA CONSUMER ELECTRIC MFG. CO.,
   AMAZON.COM, INC.,
   AMAZON.COM, LLC,
   AMAZON SERVICES, LLC,
   AMAZON SERVICES COLORADO, LLC, and
   AMAZON.COM SERVICES, INC.,

         Defendants.
   ______________________________________________________________________________

     OPINION AND ORDER GRANTING MOTION TO DISMISS AND GRANTING IN
           PART AND DENYING IN PART MOTIONS TO RESTRICT ACCESS
   ______________________________________________________________________________

          THIS MATTER comes before the Court pursuant to Defendant Guangdong Midea

   Consumer Electric Manufacturing Co.’s (“Midea”) Motion to Dismiss for Lack of Personal

   Jurisdiction (# 92), and the Plaintiffs’ (“the Coopers”) response (#93). Also pending are two

   Motions to Restrict Access (# 67, 73) filed by Defendant Instant Brands, Inc. (“Instant”), to

   which no opposition papers were filed.

          According to the Amended Complaint (# 19), the Coopers purchased an Instant Pot

   pressure cooker, a product designed and marketed by Instant, manufactured for Instant by Midea

   in China, and distributed by the various Amazon Defendants. The Coopers were using the

   cooker in 2017 to make soup when “the lid blew off, releasing with sudden and great force the



                                                   1
Case 1:18-cv-02611-MSK-STV Document 115 Filed 02/21/20 USDC Colorado Page 2 of 11




   steam and pressure that was still contained within . . . spewing its scalding contents onto the face,

   shoulder, arm, chest, and torso” of the Coopers’ minor daughter.

          The Coopers allege claims, all apparently arising under Colorado statutory or common

   law, as follows: (i) strict product liability under C.R.S. § 13-21-401; (ii) common-law

   negligence; (iii) violation of the Colorado Consumer Protection Act, C.R.S. § 6-1-101 et seq.;

   (iv) breach of implied warranty; (v) breach of express warranty; and (vi) “wanton and reckless

   conduct,” all apparently asserted against all Defendants. The Coopers premise this Court’s

   subject-matter jurisdiction on diversity of citizenship under 28 U.S.C. § 1332.

          A. Midea’s Motion to Dismiss

          Midea moves (# 92) to dismiss the claims against it for lack of personal jurisdiction under

   Fed. R. Civ. P. 12(b)(2), arguing that it is a Chinese company with no contacts in the State of

   Colorado. The Cooper’s response concede the arguments made in Midea’s motion and consent

   to the dismissal of Midea on jurisdictional grounds. Accordingly, Midea’s motion is granted.

          B. Motions to restrict

          Instant has filed two motions (# 67, 73) seeking to restrict public access to certain filings

   pursuant to D.C. Colo. L. Civ. R. 7.2. Instant’s motions to restrict relate to a May 31, 2019

   Motion to Compel (# 52) filed by the Coopers. That motion was supported by a Memorandum

   of Law (# 53) containing certain redactions, as well as several exhibits, most of which had been

   produced through discovery by Instant. Contemporaneously with that motion, the Coopers filed

   a Motion to Restrict (# 64), seeking to prevent public access to the unredacted Memorandum of

   Law and certain supporting exhibits, citing solely to the fact that the materials in question had

   been designated as “confidential” under the parties’ stipulated protective order.




                                                    2
Case 1:18-cv-02611-MSK-STV Document 115 Filed 02/21/20 USDC Colorado Page 3 of 11




          The Court denied in part (# 65) the Cooper’s motion, finding that it failed to satisfy the

   requirements of Local Rule 7.2(c)(2)-(4). Those provisions require: (i) identification of the

   private interest to be protected and a showing as to why such interest outweighs the public

   interest in access (and which specifically provides that “stipulations between the parties or

   stipulated protective orders with regard to discovery, alone, are insufficient to justify restriction);

   (ii) identification of a clearly-defined and serious injury that would result if access is not

   restricted; and (iii) an explanation as to why all alternatives to restriction (such as redaction or

   summarization) would not adequately protect the private interest.

          Instant then filed these motions, effectively asking the Court to reconsider its denial of

   the Coopers’ motion to restrict, offering further explanation as to “why [Instant’s] documents are

   confidential and should be subject to restricted access.” Instant’s motion at Docket #67 is

   supported by only skeletal argument, filed quickly after the Court’s denial of the Coopers’

   motion. Instant’s motion at Docket #73 seeks to restrict the same documents as Docket #67, but

   offers a more detailed explanation of Instant’s requests. The Court treats both motions as a

   single, combined motion to restrict.

          The Court will not repeat the familiar standards governing motions to restrict access,

   except to note the public’s substantial interest in having access to review materials that have

   been filed with and considered by the Court in reaching its decisions. Local Rule 7.2 reflects the

   presumption of public access to such documents and places the burden on the party seeking

   restriction to demonstrate that specific privacy interests overcome the public interest in access.

   With those principles in mind, the Court turns to the specific documents at issue in Instant’s

   motions, addressing each document subject to the motion in turn:




                                                      3
Case 1:18-cv-02611-MSK-STV Document 115 Filed 02/21/20 USDC Colorado Page 4 of 11




           • Docket #55 (Exhibit M to the Coopers’ Motion to Compel): this document is a

   December 14, 2016 e-mail from Carl Chan, a salesperson at Midea, to Dong Jun Wang, whose

   title is unknown. The contents of the e-mail are written in Chinese script. No translation of that

   document has been provided. The Coopers’ briefing on the Motion to Compel represents that

   “translations [of the document] appear to reference ‘Forced opening of DUO Series Products’”

   (that is, the brand of cooker used by the Coopers).

           Instant’s motion states that this exhibit is a “proprietary design document[ ]” that contains

   “a discussion . . . of features of the design and the engineering of the product at issue.” It states,

   in entirely conclusory terms, that “this information is highly confidential as it is sensitive

   business information and design specifications over which Instant [ ] has a proprietary interest.”

            The Court cannot meaningfully assess the privacy interests implicated by Docket #55

   because it is written in a foreign language and no meaningful translation of it has been provided.

   Without the ability to understand what the document says, it is impossible to ascertain how its

   public disclosure could affect Instant’s interests. The Court’s inability to read the document also

   affects its ability to assess the public interest in access to it. The public’s interest in access to

   judicial records derives from the public’s entitlement to review the materials considered by the

   Court, so as to evaluate the completeness and correctness of the Court’s decision-making.

   Concealment of documents that were specifically considered by the Court serves to conceal the

   judicial process from public view, creating “secret court proceedings [that] are anathema to a

   free society.” See M.M. v. Zavaras, 939 F.Supp. 799, 801 (D.Colo. 1996). But where a

   document has not been considered by the Court in reaching a decision, the public interest in

   access to it is diminished. Riker v. Federal Bureau of Prisons, 315 Fed.Appx. 752, 755 (10th Cir.

   2009). Because the Court cannot read Docket #55, it cannot have based any of its findings on



                                                       4
Case 1:18-cv-02611-MSK-STV Document 115 Filed 02/21/20 USDC Colorado Page 5 of 11




   the contents of that document. And if the Court did not base its findings on the document, the

   public interest in access to the document is low.

          Accordingly, because there is no indication that the Court read, much less relied upon,

   Docket # 54 in resolving the Coopers’ Motion to Compel, the public interest in access to it is

   minimal. Although Instant has offered only conclusory and perfunctory explanations of its

   privacy interest in the document, in the particular circumstances herein, those perfunctory

   explanations are sufficient to overcome the minimal public interest. Accordingly, Docket # 55

   will be placed under a Level 1 restriction.

          • Docket #56 (Exhibit N to the Coopers’ motion): Like Docket #55, this document is

   also written in Chinese script and no translation has been provided to the Court. The document

   differs from Docket #55 in that, along with the Chinese text, it contains three drawings of what

   appear to be a cross-section of the mechanical operation of a portion of the cooker in question,

   along with four photographs of specific parts of the cooker. The Coopers’ motion cites to this

   exhibit only for the proposition that “the design drawings and specification document appears to

   acknowledge that this problem [of the cooker unexpectedly opening] was due to ‘occasional

   factors such as poor incoming materials’” and that “the design strength of the lid lock material is

   weak.” The Coopers do not indicate that the mechanical drawings or photographs themselves

   establish the proposition they cite; rather, it appears that they are relying on some portion of the

   untranslated Chinese text for that proposition.

          Instant offers the same explanation of its privacy interest in Docket #56 as it did for

   Docket #55.

          For the reasons discussed with regard to Docket #55, the Court finds that there is a

   minimal public interest in access to Docket #56, and that whatever minimal privacy interest



                                                       5
Case 1:18-cv-02611-MSK-STV Document 115 Filed 02/21/20 USDC Colorado Page 6 of 11




   Instant has demonstrated in that document is sufficient to overcome the public interest. Thus,

   Docket #56 will be placed under a Level 1 restriction.

          • Docket # 57 (Exhibit O.2 to the Coopers’ motion), Docket #58 (Exhibit P.2), and

   Docket #59 (Exhibit Q.2): All three of these documents roughly share the same form, with only

   inconsequential differences. Each appear to be a report made by Instant to an agency of the

   Canadian government, Health Canada’s Consumer Product Safety Directorate, describing a

   customer complaint of an incident involving an allegedly-faulty Instant product, and Instant’s

   response to that complaint. It appears that Instant was required to make these reports pursuant to

   the Canadian Consumer Product Safety Act. Each document consists of a form, created by

   Health Canada and completed by Instant. The forms describe the incidents (e.g. “[Instant]

   received a report from a customer . . . advising that he had sustained burns to his arms as a result

   of a discharge of hot liquid from the Company’s Duo-60 unit . . . .”), describe the product and the

   warnings Instant has given in conjunction with the product’s use, and describe Insight's response

   to and conclusions regarding the complaint (e.g. “The company contacted the Customer to

   request additional information . . . about the water levels and the ingredients that were used. . .

   Based on the limited information provided by the Customer, the Company does not have any

   reason to believe the events described were due to any deficiency in the operation or design of

   the Subject Unit . . . .”). The forms do not identify the customer making the complaint in any

   way. The Coopers’ motion cites to these documents only once, collectively, for the proposition

   that the “products at issue did not come onto the market until December 2, 2013,” referencing

   Section 6 of the form.

          Instant’s motion argues that these documents are “designated as confidential under

   Canadian law,” and are “protected from disclosure under Canada’s Access to Information Act”



                                                     6
Case 1:18-cv-02611-MSK-STV Document 115 Filed 02/21/20 USDC Colorado Page 7 of 11




   (although it offers no citation to that Act). It does not appear that Instant is contending that

   Canada protects the information because it might disclose private interests of the customers

   making the complaints; rather, it is clear that Instant argues that Canada protects the documents

   from disclosure because they might reveal “trade secrets,” “financial, commercial, scientific, or

   technical information [that] is treated consistently in a confidential manner,” and “information . .

   . which could reasonably be expected to result in financial loss or gain to” Instant, the party

   providing the information to the Canadian government. Moreover, Instant explains that

   restricted access to these reports is necessary not to avoid violation of Canadian law, but to

   protect “Instant[‘s] business interest in protecting the information contained in the incident

   reports to protect its competitive advantage.”

          Nothing in these documents can be said to implicate any trade secret or competitive

   information belonging to Instant. The forms describe, in extraordinarily general terms, the fact

   that Instant had received customer complaints about a cooker that unexpectedly discharged hot

   liquid. In at least one instance, Docket #59, Instant indicates that it discovered the customer

   complaint through “a comment on the Company’s Facebook community web page.” Thus, the

   public disclosure of the incident by the customer in an open internet forum defeats Instant’s

   ability to contend that the fact of the complaint itself is somehow “confidential” information that

   cannot be disclosed. The remainder of Instant’s responses on the form are generic descriptions

   of the product and entirely unremarkable discussions of Instant’s responses to the incidents (e.g.

   contacting the customer, requesting information, and requesting return of the product for further

   analysis). Instant has not identified how disclosure of such general information can be

   reasonably understood to constitute disclosure of a trade secret or confidential commercial




                                                     7
Case 1:18-cv-02611-MSK-STV Document 115 Filed 02/21/20 USDC Colorado Page 8 of 11




   information. Thus, the Court finds that Instant’s privacy interest in these documents is relatively

   low.

          At the same time, it is unclear to the Court why it was necessary for the Coopers to attach

   the entire form – indeed, three entire forms -- when the only proposition they cite it for is the fact

   that the cooker was released to the market on a certain date. It does not appear that the date in

   question is disputed, and thus, this is a situation where communication between counsel for the

   Coopers and Instant would very likely have yielded a stipulation as to the date the cooker went

   on the market, eliminating both the need for the Coopers to attach an exhibit to establish that fact

   and the need for a motion to restrict access to that exhibit. In short, this is precisely the situation

   that Local Rule 7.2(c)(4)’s requirement was intended to avoid. The public might have a

   significant interest in access to the one portion of the form(s) identifying the market date of

   Instant’s cooker, but the public’s interest in access to the remainder of the form -- portions the

   Court was not asked to review – would also be low.

          The Court finds that Instant’s privacy interest in restricting access to the documents and

   the public’s interest in access to the documents in their entirety are effectively in a low-level

   equipoise. As such, the presumption of public access to judicial records controls the outcome.

   Because Instant has not overcome the presumption that documents filed with the Court will be

   made public, the Court denies Instant’s motions. Docket #57-59 will remain publicly-available.

          • Docket #60 (Exhibit T to the Coopers’ motion): This document is a single page,

   appearing to be the declarations page of a Commercial General Liability insurance policy issued

   by Allianz China General Insurance Company to “Midea Air-Conditioning Refrigeration Group

   and/or Midea Group” (and its subsidiaries). The document identifies the coverage limits for

   certain categories of coverage. The Coopers’ motion cites to this exhibit once, for the



                                                      8
Case 1:18-cv-02611-MSK-STV Document 115 Filed 02/21/20 USDC Colorado Page 9 of 11




   proposition that the Coopers have learned that Instant “is being defended pursuant to an

   indemnity agreement with the manufacturer [Midea].” (The Coopers cite to two other exhibits as

   establishing this fact as well, and Docket #53-1, which is not restricted, establishes the cited fact

   more directly than Docket #60.)

          Instant’s initial motion argues that this document should be restricted because it “relates

   to entities other than Instant [ ] and contains business and policy information of entities other

   than Instant.” Its subsequent motion appears to abandon its request to have this document

   restricted, stating that it “does not eek to extend confidential protection to Exhibit T in the form

   attached.” Accordingly, the Court deems Instant to have withdrawn a request to restrict access to

   Docket #60.

           • Docket # 54: The Court returns to this document last because Instant’s arguments

   regarding it are derivative of the documents discussed above. Docket #54 is the un-redacted

   version of Instant’s Memorandum of Law (Docket #53) in support of its Motion to Compel. The

   portions of the Coopers’ motion that were redacted refer to the Coopers’ discovery from

   “confidential documents” about certain communications that Instant has had with Midea about

   problems “with inadvertent opening of the lid” in products like the one used by the Coopers, and

   Midea attributing those problems to “occasional factors such as poor incoming materials” and

   because “the design strength of the lock material is weak.”

          Instant’s motion’s argument regarding this document incorporate its arguments for

   restriction of Docket #55-59 (and the Court finds that only Instant’s arguments regarding Docket

   #55 and 56 are germane). As discussed above, Instant’s concerns regarding disclosure of Docket

   #55 and 56 relate to its concern that competitors could use those documents to copy its design

   elements. But unlike Docket #55 and 56, the redacted portions of Docket #53 do not discuss any



                                                     9
Case 1:18-cv-02611-MSK-STV Document 115 Filed 02/21/20 USDC Colorado Page 10 of 11




    characteristics of Instant’s cooker design in any meaningful detail. The redacted material

    describes, in very general terms, defects in the materials used by Instant to implement its design

    and a weakness in the “design strength of the lock material,” but do not duplicate any design

    schematics or otherwise describe in any detail how Instant’s cooker is actually designed and

    built. Thus, it is unclear to the Court how a competitor of Instant could read the generalized

    language redacted from Docket #53 and make different design or manufacturing choices (other

    than, perhaps, “use stronger materials” or “design a stronger lid lock”). And, in any event, the

    communications between Instant and Midea in Docket #55 and 56 concern defects in Instant’s

    design. Instant can hardly be concerned about suffering any injury if its competitors copy a

    design element that may be defective. Thus, the Court finds that Instant’s privacy interest in the

    material redacted in Docket #53 is relatively low.

           The public interest in understanding the basis for the Coopers’ claim is substantial.

    Allegations of design and manufacturing defects in Instant’s cooker are the central thrust of the

    Coopers’ allegations in this suit, and evidence that tends to establish the existence of such defects

    and Instant’s knowledge of them are matters in which the public has a substantial interest.

    Weighed against Instant’s minimal privacy interest, the Court finds that the unredacted

    Memorandum of Law at Docket #54 is appropriate for public access. Thus, Instant’s motion

    seeking to restrict access to Docket #54 is denied.

           C. Conclusion

           For the foregoing reasons, Midea’s Motion to Dismiss (# 92) is GRANTED. All claims

    against Midea are DISMISSED for lack of personal jurisdiction and the Clerk of the Court shall

    terminate Midea as a Defendant in this case. Instant’s Motions to Restrict Access (# 67, 73) are

    GRANTED IN PART AND DENIED IN PART. The Clerk of the Court shall place Docket



                                                     10
Case 1:18-cv-02611-MSK-STV Document 115 Filed 02/21/20 USDC Colorado Page 11 of 11




    #55 and 56 under a Level 1 restriction, but Docket #54 and #57-60 shall remain publicly-

    available.

           Dated this 21st day of February, 2020.
                                                         BY THE COURT:




                                                         Marcia S. Krieger
                                                         Senior United States District Judge




                                                    11
